DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 8-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Patent Application Publication No. 2019/0068222 A1), hereinafter referred to as Lee.

Regarding claim 1, Lee discloses: A controller (controller 200) that controls a memory device (nonvolatile memory device 100), comprising:
a processor (processor 220) suitable for controlling the memory device (nonvolatile memory device 100) to perform a first soft read operation by using first soft read voltages (Paragraph [0044]: “The first soft-decision decoder 235 may be configured to perform first soft-decision decoding for correcting an error included in pieces of third read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “first soft-decision read voltages”) having fine voltage differences from a first final read voltage, according to a soft-decision algorithm. For example, a convolution code, an LDPC code, and the like may be used for the soft-decision decoding. The hard-decision decoding and the soft-decision decoding are known technology in the related art 
Paragraph [0059]: “The processor 220 may control the operation of the nonvolatile memory device 100 and the operation of the ECC unit 230 to sequentially perform the first hard-decision decoding and the first soft-decision decoding on the target memory region.”
The Examiner finds the processor 220 controlling the operation of the nonvolatile memory device 100 and the operation of the ECC unit 230 to sequentially perform the first hard-decision decoding and the first soft-decision decoding on the target memory region as disclosed in Lee teaches the claimed “processor suitable for controlling the memory device to perform a first soft read operation”.
The Examiner further finds the first soft-decision decoder 235 configured to perform first soft-decision decoding for correcting an error in the read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “first soft-decision read voltages”) having fine voltage differences from a first final read voltage, according to a soft-decision algorithm as disclosed in Lee teaches the claimed “perform a first soft read operation by using first soft read voltages”.); and
an error correction code (ECC) codec (error correction code (ECC) unit 230) suitable for performing a first soft decision decoding operation (first soft-decision decoder 235) based on first soft read data (i.e., the read data) obtained through the first soft read operation (Paragraph [0044]: “The first soft-decision decoder 235 may be configured to perform first soft-decision decoding for correcting an error included in pieces of third read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of 
The Examiner finds the first soft-decision decoder 235 reading the third read data using the plurality of first soft-decision read voltages having the fine voltage differences from the history read voltage latest stored in the history read table HRT, and detecting and correcting the error included in the third read data as disclosed in Lee teaches the claimed “error correction code (ECC) codec suitable for performing a first soft decision decoding operation based on first soft read data obtained through the first soft read operation”.),
wherein the processor (processor 220) controls the memory device (nonvolatile memory device 100) to perform a second soft read operation with an additional read voltage (i.e., the optimal read voltage used in the second soft-decision decoder 237), of second soft read voltages, that is different than any of the first soft read voltages and which is determined based on the first soft read data, according to whether the first soft decision decoding operation failed, and
wherein the ECC codec performs a second soft decision decoding operation (second soft-decision decoder 237) based on the first soft read data and second soft read data (i.e., the read data) obtained through the second soft read operation (Paragraph [0045]: “The second soft-decision decoder 237 may be configured to perform second soft-
Paragraph [0046]: “The second final read voltage used in the second soft-decision decoder 237 may refer to the final read voltage used in the second hard-decision decoder 233. For example, the second soft-decision decoder 237 may read the fourth read data using the plurality of second soft-decision read voltages having the fine voltage differences from the latest used read voltage of the read retry voltage and the optimal read voltage which are used in the second hard-decision decoder 233, and detect and correct the error included in the fourth read data.”
Paragraph [0060]: “The processor 220 may determine whether or not the first soft-decision decoding is successful and terminate the corresponding read operation when the first soft-decision decoding is successful. When the first soft-decision decoding fails, the processor 220 may control the operation of the nonvolatile memory device 100 and the operation of the ECC unit 230 to sequentially perform the second hard-decision decoding and the second soft-decision decoding on the target memory region. The performing of the second soft-decision decoding may be determined according to whether or not the second hard-decision decoding is successful.”
The Examiner finds the performing second soft-decision decoding for correcting an error included in the read data, read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “second soft-decision read voltages”) having fine voltage differences from a second final read voltage, according to the soft-decision algorithm as disclosed in Lee, teaches the claimed “perform a second soft read operation . . . of second soft read voltages”. Specifically, the Examiner finds the plurality of second soft-decision read voltages having the fine voltage differences from the 
The Examiner further finds the processor 220 controlling the operation of the nonvolatile memory device 100 and the operation of the ECC unit 230 to sequentially perform the second hard-decision decoding and the second soft-decision decoding on the target memory region, when the first soft-decision decoding fails, as disclosed in Lee teaches the claimed “wherein the processor controls the memory device to perform a second soft read operation . . . according to whether the first soft decision decoding operation failed, and wherein the ECC codec performs a second soft decision decoding operation based on the first soft read data and second soft read data obtained through the second soft read operation.”).

Regarding claim 2, Lee discloses: The controller of claim 1, wherein the processor determines the first soft read voltages as having a respective offsets from a first reference read voltage (Paragraph [0044]: “The first soft-decision decoder 235 may be configured to perform first soft-decision decoding for correcting an error included in pieces of third read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “first soft-decision read voltages”) having fine voltage differences from a first final read voltage, according to a soft-decision algorithm. For example, a convolution code, an LDPC code, and the like may be used for the soft-decision decoding. The hard-decision decoding and the soft-decision decoding are known technology in the related art and thus detailed description thereof will be omitted. The first final read voltage used in the first soft-decision decoder 235 may refer to the final read voltage used in the first hard-decision decoder 231. For example, the first soft-decision decoder 
The Examiner finds the first soft-decision decoder 235 configured to perform first soft-decision decoding for correcting an error in the read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “first soft-decision read voltages”) having fine voltage differences from a first final read voltage, according to a soft-decision algorithm as disclosed in Lee teaches the claimed “wherein the processor determines the first soft read voltages as having a respective offsets from a first reference read voltage.” Specifically, the Examiner finds the first final read voltage as disclosed in Lee teaches the claimed “first reference read voltage”.).

Regarding claim 5, Lee discloses: The controller of claim 2, wherein the processor determines the second soft read voltages as having respective offsets from a second reference read voltage (Paragraph [0045]: “The second soft-decision decoder 237 may be configured to perform second soft-decision decoding for correcting an error included in pieces of fourth read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “second soft-decision read voltages”) having fine voltage differences from a second final read voltage, according to the soft-decision algorithm.”
The Examiner finds the second soft-decision decoder 237 configured to perform second soft-decision decoding for correcting an error in the read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “second soft-decision read voltages”) having fine voltage differences from a second final read voltage, according to the soft-decision algorithm as disclosed in Lee teaches the claimed “wherein the processor determines the second soft read voltages as having .

Regarding claim 8, Lee discloses: The controller of claim 1, further comprising a memory (RAM 240) suitable for storing the first and second soft read data (Paragraph [0059]: “For example, the read voltage used for the first hard-decision decoding and the first soft-decision decoding may be the history read voltage latest stored in the history read table HRT.”
Paragraph [0049]: “The history read table HRT may be stored in the RAM 240.”
The Examiner finds the read voltage used for the first soft-decision decoding being the latest, history read voltage stored in the history read table HRT located in RAM 240 as disclosed in Lee teaches the claimed “further comprising a memory suitable for storing the first and second soft read data.” Specifically, the Examiner interprets the claimed “memory suitable for storing” to be broad and merely mean that any storage component is capable of receiving storage of the soft read data, that is there is nothing preventing storage from occurring. Accordingly, the Examiner finds the retrieval of the read voltage used for the first soft-decision decoding from the RAM 240 of Lee teaches that it is suitable and thus, capable of storing voltage used for the claimed “second soft read data”.).

Regarding claim 9, Lee discloses: An operating method of a controller (controller 200) that controls a memory device (nonvolatile memory device 100), comprising:
controlling the memory device (nonvolatile memory device 100) to perform a first soft read operation by using first soft read voltages (Paragraph [0044]: “The first soft-decision decoder 235 may be configured to perform first soft-decision decoding for correcting an error included in pieces of third read data read from the nonvolatile memory device 100 through 
Paragraph [0059]: “The processor 220 may control the operation of the nonvolatile memory device 100 and the operation of the ECC unit 230 to sequentially perform the first hard-decision decoding and the first soft-decision decoding on the target memory region.”
The Examiner finds the processor 220 controlling the operation of the nonvolatile memory device 100 and the operation of the ECC unit 230 to sequentially perform the first hard-decision decoding and the first soft-decision decoding on the target memory region as disclosed in Lee teaches the claimed “controlling the memory device to perform a first soft read operation”.
The Examiner further finds the first soft-decision decoder 235 configured to perform first soft-decision decoding for correcting an error in the read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “first soft-decision read voltages”) having fine voltage differences from a first final read voltage, according to a soft-decision algorithm as disclosed in Lee teaches the claimed “perform a first soft read operation by using first soft read voltages”.); and
performing a first soft decision decoding operation (first soft-decision decoder 235) based on first soft read data (i.e., the read data) obtained through the first soft read operation (Paragraph [0044]: “The first soft-decision decoder 235 may be configured to perform first soft-decision decoding for correcting an error included in pieces of third read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “first soft-decision read voltages”) having fine voltage differences from a first final read voltage, according to a soft-decision algorithm. For example, a convolution code, an LDPC code, and the like may be used for the soft-decision decoding. The hard-decision decoding and the soft-decision decoding are known technology in the related art and thus detailed description thereof will be omitted. The first final read voltage used in the first soft-decision decoder 235 may refer to the final read voltage used in the first hard-decision decoder 231. For example, the first soft-decision decoder 235 may read the third read data using the plurality of first soft-decision read voltages having the fine voltage differences from the history read voltage latest stored in the history read table HRT, and detect and correct the error included in the third read data.”
The Examiner finds the first soft-decision decoder 235 reading the third read data using the plurality of first soft-decision read voltages having the fine voltage differences from the history read voltage latest stored in the history read table HRT, and detecting and correcting the error included in the third read data as disclosed in Lee teaches the claimed “performing a first soft decision decoding operation based on first soft read data obtained through the first soft read operation”.),
controlling the memory device (nonvolatile memory device 100) to perform a second soft read operation with an additional read voltage (i.e., the optimal read voltage used in the second soft-decision decoder 237), of second soft read voltages, that is different than any of the first soft read voltages and which is determined based on the first soft read data, according to whether the first soft decision decoding operation failed, and
performing a second soft decision decoding operation (second soft-decision decoder 237) based on the first soft read data and second soft read data (i.e., the read  obtained through the second soft read operation (Paragraph [0045]: “The second soft-decision decoder 237 may be configured to perform second soft-decision decoding for correcting an error included in pieces of fourth read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “second soft-decision read voltages”) having fine voltage differences from a second final read voltage, according to the soft-decision algorithm.”
Paragraph [0046]: “The second final read voltage used in the second soft-decision decoder 237 may refer to the final read voltage used in the second hard-decision decoder 233. For example, the second soft-decision decoder 237 may read the fourth read data using the plurality of second soft-decision read voltages having the fine voltage differences from the latest used read voltage of the read retry voltage and the optimal read voltage which are used in the second hard-decision decoder 233, and detect and correct the error included in the fourth read data.”
Paragraph [0060]: “The processor 220 may determine whether or not the first soft-decision decoding is successful and terminate the corresponding read operation when the first soft-decision decoding is successful. When the first soft-decision decoding fails, the processor 220 may control the operation of the nonvolatile memory device 100 and the operation of the ECC unit 230 to sequentially perform the second hard-decision decoding and the second soft-decision decoding on the target memory region. The performing of the second soft-decision decoding may be determined according to whether or not the second hard-decision decoding is successful.”
The Examiner finds the performing second soft-decision decoding for correcting an error included in the read data, read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “second soft-decision read voltages”) having fine voltage differences from a second final read voltage, according to the soft-decision algorithm as disclosed in Lee, teaches the claimed “perform a 
The Examiner further finds the processor 220 controlling the operation of the nonvolatile memory device 100 and the operation of the ECC unit 230 to sequentially perform the second hard-decision decoding and the second soft-decision decoding on the target memory region, when the first soft-decision decoding fails, as disclosed in Lee teaches the claimed “controlling the memory device to perform a second soft read operation . . . according to whether the first soft decision decoding operation failed, and performing a second soft decision decoding operation based on the first soft read data and second soft read data obtained through the second soft read operation.”).

Regarding claim 10, Lee discloses: The operating method of claim 9, further comprising determining the first soft read voltages as having respective offsets from a first reference read voltage (Paragraph [0044]: “The first soft-decision decoder 235 may be configured to perform first soft-decision decoding for correcting an error included in pieces of third read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “first soft-decision read voltages”) having fine voltage differences from a first final read voltage, according to a soft-decision algorithm. For example, a convolution code, an LDPC code, and the like may be used for the soft-decision decoding. The hard-decision decoding and the soft-decision decoding are known technology in the related art and thus detailed description thereof will be omitted. The 
The Examiner finds the first soft-decision decoder 235 configured to perform first soft-decision decoding for correcting an error in the read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “first soft-decision read voltages”) having fine voltage differences from a first final read voltage, according to a soft-decision algorithm as disclosed in Lee teaches the claimed “determining the first soft read voltages as having respective offsets from a first reference read voltage.” Specifically, the Examiner finds the first final read voltage as disclosed in Lee teaches the claimed “first reference read voltage”.).

Regarding claim 13, Lee discloses: The operating method of claim 10, further comprising determining the second soft read voltages as having respective offsets from a second reference read voltage (Paragraph [0045]: “The second soft-decision decoder 237 may be configured to perform second soft-decision decoding for correcting an error included in pieces of fourth read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “second soft-decision read voltages”) having fine voltage differences from a second final read voltage, according to the soft-decision algorithm.”
The Examiner finds the second soft-decision decoder 237 configured to perform second soft-decision decoding for correcting an error in the read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “second soft-decision read voltages”) having fine voltage differences .

Allowable Subject Matter
Claim 16 is allowed.
Claims 3-4, 6-7, 11-12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 16, Lee (U.S. Patent Application Publication No. 2019/0068222 A1) discloses: An error correcting method of a controller (controller 200) the method comprising:
performing a first soft decision decoding operation (first soft-decision decoder 235) on first data read (i.e., the read data) using different first read voltages (Paragraph [0044]: “The first soft-decision decoder 235 may be configured to perform first soft-decision decoding for correcting an error included in pieces of third read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “first soft-decision read voltages”) having fine voltage differences from a first final read voltage, according to a soft-decision algorithm. For example, a convolution code, an LDPC code, and the like may be used for the soft-decision decoding. The hard-decision decoding and the soft-decision decoding are known technology in the related art and thus detailed description thereof will be omitted. The first final read voltage used in the first soft-decision decoder 235 may refer to the final read voltage used in the first hard-decision decoder 231. For example, the first soft-decision decoder 235 may read the third read data using the 
Paragraph [0059]: “The processor 220 may control the operation of the nonvolatile memory device 100 and the operation of the ECC unit 230 to sequentially perform the first hard-decision decoding and the first soft-decision decoding on the target memory region.”
The Examiner finds the first soft-decision decoder 235 configured to perform first soft-decision decoding for correcting an error in the read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “first soft-decision read voltages”) having fine voltage differences from a first final read voltage, according to a soft-decision algorithm as disclosed in Lee teaches the claimed “performing a first soft decision decoding operation on first data read using different first read voltages”.); and
performing, when the first decision decoding operation fails, a second soft decision decoding operation (second soft-decision decoder 237) on second data (i.e., the read data) according to second read voltages determined on a basis of the first data, the second read voltages
(Paragraph [0045]: “The second soft-decision decoder 237 may be configured to perform second soft-decision decoding for correcting an error included in pieces of fourth read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “second soft-decision read voltages”) having fine voltage differences from a second final read voltage, according to the soft-decision algorithm.”
Paragraph [0046]: “The second final read voltage used in the second soft-decision decoder 237 may refer to the final read voltage used in the second hard-decision decoder 233. For example, the second soft-decision decoder 237 may read the fourth read data using the 
Paragraph [0060]: “The processor 220 may determine whether or not the first soft-decision decoding is successful and terminate the corresponding read operation when the first soft-decision decoding is successful. When the first soft-decision decoding fails, the processor 220 may control the operation of the nonvolatile memory device 100 and the operation of the ECC unit 230 to sequentially perform the second hard-decision decoding and the second soft-decision decoding on the target memory region. The performing of the second soft-decision decoding may be determined according to whether or not the second hard-decision decoding is successful.”
The Examiner finds the performing second soft-decision decoding for correcting an error included in the read data, read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “second soft-decision read voltages”) having fine voltage differences from a second final read voltage, according to the soft-decision algorithm as disclosed in Lee, teaches the claimed “perform a second soft read operation . . . of second soft read voltages”. Specifically, the Examiner finds the plurality of second soft-decision read voltages having the fine voltage differences from the latest used read voltage of the read retry voltage and the optimal read voltage used in the second soft-decision decoder 237 as disclosed in Lee teaches the claimed “perform a second soft read operation with an additional read voltage, of second soft read voltages, that is different than any of the first soft read voltages and which is determined based on the first soft read data”.
The Examiner further finds the processor 220 controlling the operation of the nonvolatile memory device 100 and the operation of the ECC unit 230 to sequentially perform the second .
Park et al. (U.S. Patent No. 8,582,360 B2) discloses: performing a first soft decision decoding operation on first data read using different first read voltages (Claim 8: “first soft decision read step including reading the first memory cell by applying a first set of read voltages to the first memory cell”.); and
performing, when the first decision decoding operation fails, a second soft decision decoding operation on second data according to second read voltages determined on a basis of the first data, the second read voltages (Claim 8: “a second soft decision read step including reading the first memory cell by applying a second set of read voltages and none of the voltages in the first set to the first memory cell and performing a third error correction operation when it is determined that the first soft decision read step results in an error and cannot be corrected with the second error correction operation”.), 
wherein the second read voltages includes one or more of [a fourth through seventh] read voltages (Claim 8: “wherein the second set of read voltages includes a fourth through a seventh read voltages, the fourth read voltage is lower than the second read voltage”.).


Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112